UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-6764


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHNEY FREEMAN,

                  Defendant - Appellant.



                               No. 15-6977


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JOHNEY FREEMAN,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:88-cr-00076-AWA-2)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se.       Stephen Westley Haynie,
Assistant United States Attorney, V. Kathleen Dougherty, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Johney Freeman appeals the district court’s orders denying

his motion for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(2) (2012), ruling on his two motions to reconsider, and

denying his motion to unseal documents.                 We have reviewed the

record and find no reversible error.             United States v. Freeman,

No. 2:88-cr-00076-AWA-2 (E.D. Va. Apr. 22, 2015; May 22, 2015;

June 5, 2015; June 8, 2015); see United States v. Mann, 709 F.3d
301,   304-05   (4th   Cir.   2013)   (reviewing    the    disposition     of   a

§ 3582(c)(2) motion for an abuse of discretion); United States

v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010) (holding that

the district court does not have authority to reconsider a prior

order for a § 3582(c)(2) motion).               Accordingly, we affirm the

district   court’s     denial   of    relief.      We    dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                       3